                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                    UNITED STATES DISTRICT COURT

                                   8                                   NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10        RAQ BEY,                                          Case No. 18-cv-02626-SI
                                  11                      Plaintiff,
                                                                                              PROTECTIVE ORDER
                                  12               v.
Northern District of California
 United States District Court




                                  13        JARED MALEC, et al.,
                                  14                      Defendants.

                                  15

                                  16   1.       PURPOSES AND LIMITATIONS

                                  17            Disclosure and discovery activity in this action are likely to involve production of confidential,

                                  18    proprietary, or private information for which special protection from public disclosure and from use

                                  19    for any purpose other than prosecuting this litigation may be warranted. Accordingly, the Court hereby

                                  20    enters this Protective Order. This Order does not confer blanket protections on all disclosures or

                                  21    responses to discovery and that the protection it affords from public disclosure and use extends only

                                  22    to the limited information or items that are entitled to confidential treatment under the applicable legal

                                  23    principles. Further, the Protective Order does not entitle the parties to file confidential information

                                  24    under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards

                                  25    that will be applied when a party seeks permission from the Court to file material under seal.

                                  26
                                  27

                                  28
                                   1   2.      DEFINITIONS

                                   2           2.1     Challenging Party: a Party or Non-Party that challenges the designation of information

                                   3   or items under this Order.

                                   4           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

                                   5   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                                   6   Civil Procedure 26(c).

                                   7           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

                                   8   as their support staff).

                                   9           2.4     Designating Party: a Party or Non-Party that designates information or items that it

                                  10   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                  11           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

                                  12   or manner in which it is generated, stored, or maintained (including, among other things, testimony,
Northern District of California
 United States District Court




                                  13   transcripts, and tangible things), that are produced or generated in disclosures or responses to

                                  14   discovery in this matter.

                                  15           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

                                  16   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                                  17   consultant in this action.

                                  18           2.7     House Counsel: attorneys who are employees of a party to this action. House

                                  19   Counsel does not include Outside Counsel of Record or any other outside counsel.

                                  20           2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

                                  21   entity not named as a Party to this action.

                                  22           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this action

                                  23   but are retained to represent or advise a party to this action and have appeared in this action on

                                  24   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                                  25           2.10    Party: any party to this action, including all of its officers, directors, employees,

                                  26   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                  27           2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                                  28   Material in this action.
                                                                                         2
                                   1          2.12    Professional Vendors: persons or entities that provide litigation support services

                                   2   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

                                   3   storing, or retrieving data in any form or medium) and their employees and subcontractors.

                                   4          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

                                   5   “CONFIDENTIAL.”

                                   6          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

                                   7   Producing Party.

                                   8

                                   9   3.     SCOPE

                                  10          The protections conferred by this Stipulation and Order cover not only Protected Material (as

                                  11   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

                                  12   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
Northern District of California
 United States District Court




                                  13   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                                  14   However, the protections conferred by this Stipulation and Order do not cover the following

                                  15   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

                                  16   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

                                  17   publication not involving a violation of this Order, including becoming part of the public record

                                  18   through trial or otherwise; and (b) any information known to the Receiving Party prior to the disclosure

                                  19   or obtained by the Receiving Party after the disclosure from a source who obtained the information

                                  20   lawfully and under no obligation of confidentiality to the Designating Party. Any use of Protected

                                  21   Material at trial shall be governed by a separate agreement or order.

                                  22

                                  23   4.     DURATION

                                  24          Even after final disposition of this litigation, the confidentiality obligations imposed by this

                                  25   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                                  26   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                                  27   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

                                  28
                                                                                         3
                                   1   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time

                                   2   limits for filing any motions or applications for extension of time pursuant to applicable law.

                                   3

                                   4   5.     DESIGNATING PROTECTED MATERIAL

                                   5          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                                   6   Non-Party that designates information or items for protection under this Order must take care to

                                   7   limit any such designation to specific material that qualifies under the appropriate standards. The

                                   8   Designating Party must designate for protection only those parts of material, documents, items, or

                                   9   oral or written communications that qualify – so that other portions of the material, documents,

                                  10   items, or communications for which protection is not warranted are not swept unjustifiably within

                                  11   the ambit of this Order.

                                  12          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
Northern District of California
 United States District Court




                                  13   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                                  14   encumber or retard the case development process or to impose unnecessary expenses and burdens

                                  15   on other parties) expose the Designating Party to sanctions.

                                  16   If it comes to a Designating Party’s attention that information or items that it designated for

                                  17   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

                                  18   that it is withdrawing the mistaken designation.

                                  19          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

                                  20   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                                  21   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                                  22   designated before the material is disclosed or produced.

                                  23   Designation in conformity with this Order requires:

                                  24                  (a) for information in documentary form (e.g., paper or electronic documents, but

                                  25          excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

                                  26          Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If

                                  27          only a portion or portions of the material on a page qualifies for protection, the Producing

                                  28          Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                                                                          4
                                   1          markings in the margins).

                                   2                  A Party or Non-Party that makes original documents or materials available for

                                   3          inspection need not designate them for protection until after the inspecting Party has

                                   4          indicated which material it would like copied and produced. During the inspection and

                                   5          before the designation, all of the material made available for inspection shall be deemed

                                   6          “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied

                                   7          and produced, the Producing Party must determine which documents, or portions thereof,

                                   8          qualify for protection under this Order. Then, before producing the specified documents, the

                                   9          Producing Party must affix the “CONFIDENTIAL” legend to each page that contains

                                  10          Protected Material. If only a portion or portions of the material on a page qualifies for

                                  11          protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by

                                  12          making appropriate markings in the margins).
Northern District of California
 United States District Court




                                  13                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                                  14          Designating Party identify on the record, before the close of the deposition, hearing, or other

                                  15          proceeding, all protected testimony.

                                  16                  (c) for information produced in some form other than documentary and for any other

                                  17          tangible items, that the Producing Party affix in a prominent place on the exterior of the

                                  18          container or containers in which the information or item is stored the legend

                                  19          “CONFIDENTIAL.” If only a portion or portions of the information or item warrant

                                  20          protection, the Producing Party, to the extent practicable, shall identify the protected

                                  21          portion(s).

                                  22          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                                  23   designate qualified information or items does not, standing alone, waive the Designating Party’s

                                  24   right to secure protection under this Order for such material. Upon timely correction of a

                                  25   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

                                  26   in accordance with the provisions of this Order.

                                  27

                                  28
                                                                                          5
                                   1   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                   2          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                   3   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                                   4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                                   5   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                                   6   challenge a confidentiality designation by electing not to mount a challenge promptly after the

                                   7   original designation is disclosed.

                                   8          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                                   9   by providing written notice of each designation it is challenging and describing the basis for each

                                  10   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

                                  11   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

                                  12   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
Northern District of California
 United States District Court




                                  13   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

                                  14   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

                                  15   Party must explain the basis for its belief that the confidentiality designation was not proper and

                                  16   must give the Designating Party an opportunity to review the designated material, to reconsider the

                                  17   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

                                  18   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

                                  19   has engaged in this meet and confer process first or establishes that the Designating Party is

                                  20   unwilling to participate in the meet and confer process in a timely manner.

                                  21          6.3     Judicial Intervention.    If the Parties cannot resolve a challenge without court

                                  22   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

                                  23   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the

                                  24   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

                                  25   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

                                  26   competent declaration affirming that the movant has complied with the meet and confer

                                  27   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

                                  28   motion including the required declaration within 21 days (or 14 days, if applicable) shall
                                                                                         6
                                   1   automatically waive the confidentiality designation for each challenged designation. In addition, the

                                   2   Challenging Party may file a motion challenging a confidentiality designation at any time if there is

                                   3   good cause for doing so, including a challenge to the designation of a deposition transcript or any

                                   4   portions thereof. Any motion brought pursuant to this provision must be accompanied by a

                                   5   competent declaration affirming that the movant has complied with the meet and confer

                                   6   requirements imposed by the preceding paragraph.

                                   7          The burden of persuasion in any such challenge proceeding shall be on the Designating

                                   8   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

                                   9   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

                                  10   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

                                  11   to retain confidentiality as described above, all parties shall continue to afford the material in

                                  12   question the level of protection to which it is entitled under the Producing Party’s designation until
Northern District of California
 United States District Court




                                  13   the Court rules on the challenge.

                                  14

                                  15   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

                                  16          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                                  17   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                                  18   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                                  19   the categories of persons and under the conditions described in this Order. When the litigation has

                                  20   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                                  21   DISPOSITION).

                                  22          Protected Material must be stored and maintained by a Receiving Party at a location and in

                                  23   a secure manner that ensures that access is limited to the persons authorized under this Order.

                                  24          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                                  25   by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                                  26   information or item designated “CONFIDENTIAL” only to:

                                  27                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

                                  28          employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose
                                                                                         7
                                   1           the information for this litigation and who have signed the “Acknowledgment and

                                   2           Agreement to Be Bound” that is attached hereto as Exhibit A;

                                   3                  (b)   the officers, directors, and employees (including House Counsel) of the

                                   4           Receiving Party to whom disclosure is reasonably necessary for this litigation and who have

                                   5           signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                   6                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                                   7           reasonably necessary for this litigation and who have signed the “Acknowledgment and

                                   8           Agreement to Be Bound” (Exhibit A);

                                   9                  (d) the Court and its personnel;

                                  10                  (e) court reporters and their staff, professional jury or trial consultants, mock jurors,

                                  11           and Professional Vendors to whom disclosure is reasonably necessary for this litigation and

                                  12           who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
Northern District of California
 United States District Court




                                  13                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                                  14           necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

                                  15           (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the Court. Pages

                                  16           of transcribed deposition testimony or exhibits to depositions that reveal Protected Material

                                  17           must be separately bound by the court reporter and may not be disclosed to anyone except

                                  18           as permitted under this Stipulated Protective Order.

                                  19                  (g) the author or recipient of a document containing the information or a custodian

                                  20           or other person who otherwise possessed or knew the information.

                                  21

                                  22   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                                               LITIGATION
                                  23
                                               If a Party is served with a subpoena or a court order issued in other litigation that compels
                                  24
                                       disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
                                  25
                                       must:
                                  26
                                                      (a) promptly notify in writing the Designating Party. Such notification shall include
                                  27
                                               a copy of the subpoena or court order;
                                  28
                                                                                         8
                                   1                  (b) promptly notify in writing the party who caused the subpoena or order to issue

                                   2          in the other litigation that some or all of the material covered by the subpoena or order is

                                   3          subject to this Protective Order. Such notification shall include a copy of this Stipulated

                                   4          Protective Order; and

                                   5                  (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                                   6          Designating Party whose Protected Material may be affected.

                                   7          If the Designating Party timely seeks a protective order, the Party served with the subpoena

                                   8   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

                                   9   before a determination by the Court from which the subpoena or order issued, unless the Party has

                                  10   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

                                  11   expense of seeking protection in that court of its confidential material – and nothing in these

                                  12   provisions should be construed as authorizing or encouraging a Receiving Party in this action to
Northern District of California
 United States District Court




                                  13   disobey a lawful directive from another court.

                                  14

                                  15   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                                  16          LITIGATION

                                  17              (a) The terms of this Order are applicable to information produced by a Non-Party in this

                                  18              action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties

                                  19              in connection with this litigation is protected by the remedies and relief provided by this

                                  20              Order. Nothing in these provisions should be construed as prohibiting a Non-Party from

                                  21              seeking additional protections.

                                  22              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

                                  23              Party’s confidential information in its possession, and the Party is subject to an agreement

                                  24              with the Non-Party not to produce the Non-Party’s confidential information, then the Party

                                  25              shall:

                                  26                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or all

                                  27                  of the information requested is subject to a confidentiality agreement with a Non-Party;

                                  28                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in
                                                                                        9
                                   1                  this litigation, the relevant discovery request(s), and a reasonably specific description

                                   2                  of the information requested; and

                                   3                  (3) make the information requested available for inspection by the Non-Party.

                                   4              (c) If the Non-Party fails to object or seek a protective order from this Court within 14

                                   5              days of receiving the notice and accompanying information, the Receiving Party may

                                   6              produce the Non-Party’s confidential information responsive to the discovery request. If

                                   7              the Non-Party timely seeks a protective order, the Receiving Party shall not produce any

                                   8              information in its possession or control that is subject to the confidentiality agreement with

                                   9              the Non-Party before a determination by the Court. Absent a court order to the contrary,

                                  10              the Non-Party shall bear the burden and expense of seeking protection in this Court of its

                                  11              Protected Material.

                                  12
Northern District of California
 United States District Court




                                  13   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                  14          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                                  15   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                                  16   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

                                  17   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

                                  18   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

                                  19   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

                                  20   Be Bound” that is attached hereto as Exhibit A.

                                  21
                                       11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                                  22          MATERIAL
                                  23          When a Producing Party gives notice to Receiving Parties that certain inadvertently

                                  24   produced material is subject to a claim of privilege or other protection, the obligations of the

                                  25   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

                                  26   is not intended to modify whatever procedure may be established in an e-discovery order that

                                  27   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)

                                  28   and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or
                                                                                         10
                                   1   information covered by the attorney-client privilege or work product protection, the parties may

                                   2   incorporate their agreement in the stipulated protective order submitted to the Court.

                                   3

                                   4   12.      MISCELLANEOUS

                                   5            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek

                                   6   its modification by the Court in the future.

                                   7            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                                   8   no Party waives any right it otherwise would have to object to disclosing or producing any information

                                   9   or item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives

                                  10   any right to object on any ground to use in evidence of any of the material covered by this Protective

                                  11   Order.

                                  12            12.3   Filing Protected Material. Without written permission from the Designating Party or
Northern District of California
 United States District Court




                                  13   a court order secured after appropriate notice to all interested persons, a Party may not file in the

                                  14   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

                                  15   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

                                  16   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

                                  17   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the Protected

                                  18   Material at issue is privileged, protectable as a trade secret, or otherwise entitled to protection under

                                  19   the law. If a Receiving Party's request to file Protected Material under seal pursuant to Civil Local

                                  20   Rule 79-5(d) is denied by the Court, then the Receiving Party may file the information in the public

                                  21   record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the Court.

                                  22

                                  23

                                  24   13.      FINAL DISPOSITION

                                  25            Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                                  26   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

                                  27   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                  28   summaries, and any other format reproducing or capturing any of the Protected Material. Whether
                                                                                          11
                                   1   the Protected Material is returned or destroyed, the Receiving Party must submit a written

                                   2   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

                                   3   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

                                   4   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

                                   5   abstracts, compilations, summaries or any other format reproducing or capturing any of the

                                   6   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

                                   7   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                                   8   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                                   9   and expert work product, even if such materials contain Protected Material. Any such archival

                                  10   copies that contain or constitute Protected Material remain subject to this Protective Order as set

                                  11   forth in Section 4.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15   Dated: May 21, 2019

                                  16                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  17                                                    United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        12
                                   1                                                 EXHIBIT A

                                   2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                   3   I, _____________________________ [print or type full name], of _________________ [print or

                                   4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

                                   5   Stipulated Protective Order that was issued by the United States District Court for the Northern

                                   6   District of California on [date] in the case of ___________ [insert formal name of the case and the

                                   7   number and initials assigned to it by the court]. I agree to comply with and to be bound by all the

                                   8   terms of this Stipulated Protective Order and I understand and acknowledge that failure to so comply

                                   9   could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I

                                  10   will not disclose in any manner any information or item that is subject to this Stipulated Protective

                                  11   Order to any person or entity except in strict compliance with the provisions of this Order.

                                  12   I further agree to submit to the jurisdiction of the United States District Court for the Northern
Northern District of California
 United States District Court




                                  13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

                                  14   if such enforcement proceedings occur after termination of this action.

                                  15   I hereby appoint __________________________ [print or type full name] of

                                  16   _______________________________________ [print or type full address and telephone number] as

                                  17   my California agent for service of process in connection with this action or any proceedings related

                                  18   to enforcement of this Stipulated Protective Order.

                                  19

                                  20   Date: ______________________________________

                                  21   City and State where sworn and signed: _________________________________

                                  22

                                  23   Printed name: _______________________________

                                  24

                                  25   Signature: __________________________________

                                  26
                                  27

                                  28
                                                                                         13
